DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 3/8/2022.  As directed by the amendment, claims 2, 3, 7, 10, 12, 13, 19, 21, 22, 26 and 29-31 have been amended. Claims 2-31 are pending in the instant application.
Applicant has amended the claims to address minor informalities; in conjunction with the minor Examiner’s Amendment below, the objections to the claims are withdrawn.
Applicant has filed a terminal disclaimer to obviate the double patenting rejections, which are hereby withdrawn.
Applicant has amended the claims to ensure only supported subject matter is included therein; the rejection of the claims under 35 USC 112(a)/first paragraph is withdrawn.
Applicant has amended claim 10 to clarify the subject matter therein; the rejection under 35 USC 112(b)/second paragraph is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 3/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 22, line 4 amended to read “along a nasal bridge”
	

Allowable Subject Matter
Claims 2-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a mask system as claimed with a rigid shroud having upper headgear connectors comprising elongated arms as claimed, lower headgear connectors, and a plurality of snap fingers on or extending from a side of the shroud that faces the frame when connected thereto and which engage a plurality of protrusions surrounding the frame opening. Accordingly, claims 2 and 22 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785